District Attorney of Atascosa




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   November 17, 2014

                                  No. 04-14-00611-CV

                                David Allan EDWARDS,
                                       Appellant

                                            v.

                 DISTRICT ATTORNEY OF ATASCOSA COUNTY,
                                Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                            Trial Court No. 12-02-0185-CVA
                        Honorable Thomas F. Lee, Judge Presiding


                                     ORDER
      Appellant’s Motion for New Trial is DENIED.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court